DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 29, 2021, has been entered.  Claims 1, 2, and 4 have been amended as requested.  Claims 3 and 5-11 have been cancelled.  Thus, the pending claims are 1, 2, and 4.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include a fabric substrate impregnated or coated with the polyurethaneurea composition.  The claim also limits the article to having internal and external arrays of staple or flock fibers embedded in said polyurethaneurea composition.  Since the claim as written embodies a fabric substrate coated or impregnated on only one side thereof, it is unclear how both an internal and external array of fibers can be embedded in said polyurethaneurea composition.  Hence, claim 1 is rejected as indefinite.  Claims 2 and 4 are also rejected for their dependency thereupon.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,098,755 issued to Barth et al. in view of US 2013/0225755 issued to Snow and US 2015/0143608 issued to Loo et al.   
Barth discloses coated rubber articles, such as gloves, girdles, bathing caps, etc., and a method of making said articles (title and column 1, lines 17-21). Specifically, Barth teaches latex 
Thus, Barth teaches the invention of claims 1, 3, and 4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion, (b) a fabric substrate, and (c) the recited tenacity, air permeability, and moisture vapor permeability (and moisture vapor transport of claim 2).
Regarding exception (a), while Barth teaches the flock is embedded in a polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea dispersion.  However, such polyurethane urea compositions are known in the art suitable for glove making and as flock adhesives.  For example, Snow teaches aqueous polyurethane compositions suitable for dipped surgeon’s gloves and related articles, coatings for textiles, and flock adhesives, wherein said composition replaces latex which can cause allergic reactions (abstract and section [0091]).  Snow teaches the compositions form articles that are tough, pliable, resistant to some solvents, and have high tensile strength and low modulus at 100% and 500% elongation (abstract and section [0007]).  The polyurethane may include urea groups to form a polyurethane urea, which produces tough transparent coatings (sections [0008], [0017], [0037], [0040], and [0068]).  Snow teaches multiple methods of forming the aqueous dispersion, many of which do not 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the polyurethane flock adhesive of Barth. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Barth fails to teach a fabric substrate for the coated rubber articles.  However, Loo teaches it is well known that industrial gloves used for hand protection are generally available in two forms: supported, where the glove comprises a liner that is partially or fully coated with an elastomeric material to form a barrier layer, and unsupported, where the glove is formed of the elastomeric material and no liner is present (section [0005]).  Liners for supported gloves may comprise knit or woven fabrics or a combination thereof (section [0005]).  Supported gloves are useful for demanding industrial situations in which the liner can be employed to provide desired properties (e.g., cut resistance, breathability, and abrasion resistance) (section [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fabric liner to the glove of Barth in order to provide enhanced properties, such as abrasion resistance, 
Regarding exception (c), although Barth, Snow, and Loo do not explicitly teach the claimed properties of tenacity, air permeability, and moisture vapor permeability/transport, it is reasonable to presume that said property limitations would obviously be met by the Barth invention having the modified polyurethane urea as taught by Snow and the modified fabric substrate as taught by Loo.  Support for said presumption is found in the use of similar materials used to produce a like flocked glove product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Hence, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, exception (c) and claims 1, 2, and 4 are rejected as being obvious over the cited prior art.  
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0033334 issued to Merovitz in view of US 2013/0225755 issued to Snow, US 3,098,755 issued to Barth et al., US 2008/0292788 issued to Giloh, and US 2015/0143608 issued to Loo et al.   
Merovitz discloses electrostatically flocked articles, such as rubber gloves, elastic medical drapes or wraps, elastic orthopedic support/braces, and clothing (abstract and section [0018]).  The flock fibers, which are oriented perpendicularly, are embedded in an elastic adhesive on an elastic article (sections [0009], [0022], and [0034]).  The flock fibers have a 
Thus, Merovitz teaches the invention of claims 1, 3, and 4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion, (b) the flock is applied on the article both internally and externally, (c) a fabric substrate, and (d) the recited tenacity, air permeability, and moisture vapor permeability (and moisture vapor transport of claim 2).
Regarding exception (a), while Merovitz teaches the flock is embedded in an elastic polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea dispersion.  However, such polyurethane urea compositions are known in the art suitable for glove making and as flock adhesives.  For example, Snow teaches aqueous polyurethane compositions suitable for dipped surgeon’s gloves and related articles, wherein said composition replaces latex which can cause allergic reactions (abstract).  Snow teaches the compositions form articles that are tough, pliable, resistant to some solvents, and have high tensile strength and low modulus at 100% and 500% elongation (abstract and section [0007]).  The polyurethane may include urea groups to form a polyurethane urea, which produces tough transparent coatings (sections [0008], [0017], [0037], [0040], and [0068]).  Snow teaches multiple methods of forming the aqueous dispersion, many of which do not include an organic solvent (e.g., melt dispersion process and continuous process polymerization (sections [0058]-[0064]).  Said 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the polyurethane flock adhesive of Merovitz. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Merovitz fails to teach flocking both sides of the article, Barth teaches it is well known to flock one or both sides of the rubber articles in order to enhance skin comfort and absorbency (col. 1, lines 31-35).  Additionally, Giloh teaches double sided flocked articles (abstract and Figures 1B, 4A, and 4D).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flock both sides of the Merovitz article, as taught by Barth and Giloh. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a flocked article providing comfort and absorbency to a user).  Therefore, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), Merovitz fails to teach a fabric substrate for the coated rubber articles.  However, Loo teaches it is well known that industrial gloves used for hand protection 
Regarding exception (d), although Merovitz, Snow, Barth, Giloh, and Loo do not explicitly teach the claimed properties of tenacity, air permeability, and moisture vapor permeability/transport, it is reasonable to presume that said property limitations would obviously be met by the Merovitz invention flocked on both sides as taught by Barth and Giloh, having the modified polyurethane urea as taught by Snow, and a fabric liner as taught by Loo.  Support for said presumption is found in the use of similar materials used to produce a like flocked glove product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Thus, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, absent a showing of unexpected .  
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0292788 issued to Giloh in view of US 2013/0225755 issued to Snow and US 2015/0143608 issued to Loo et al.   
Giloh teaches a method for making flexible, stretchable, and/or elastic products, such as gloves (abstract and section [0017]). The elastic product may comprise natural latex rubber or polyurethane (section [0004]). The product may have a single or double sided surface coating of flocked fibers and may be porous such that it is breathable (sections [0003], [0004], and [0014]). The method includes applying a wetting agent onto the surface of a former (i.e., forms a shaped article), applying a first layer of flock fibers, and spraying a liquid product material onto the fiber layer (section [0005]).  For spraying the product material onto the former, said product material when a synthetic polymer, such as polyurethane, is employed in the form of an emulsion, suspension, or solution (i.e., dispersion) (section [0019]).  Controlling the spray of the product material onto the former, by means of intensity, droplet size, and surface tension, enables controlling the porosity and breathability of the finished product (section [0031]). Since the elastic product is breathable said product will inherently have an air permeability of at least 0.5 cfm and a moisture vapor transport of 100 g/m2/24 hr or more. 
Thus, Giloh teaches the invention of claims 1-4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion, (b) a fabric substrate, and (c) the recited properties of elongation and tenacity.
Regarding exception (a), while Giloh teaches the flock is embedded in an elastic polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the flocked polyurethane composition of Giloh. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), Giloh fails to teach a fabric substrate for the elastic products.  However, Loo teaches it is well known that industrial gloves used for hand protection are generally available in two forms: supported, where the glove comprises a liner that is partially or 
Regarding exception (c), although Giloh, Snow, and Loo do not explicitly teach the claimed properties of elongation, tenacity, and air permeability, it is reasonable to presume that said property limitations would obviously be met by the Giloh invention having the modified polyurethane urea as taught by Snow and the fabric liner taught by Loo.  Support for said presumption is found in the use of similar materials used to produce a like flocked glove product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, exception (b) and claims 1, 2, and 4 are rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot in view of the new rejections under 35 USC 103 as set forth above.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 27, 2021